Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 3 September 2020.	
2.	Claims 1-20 are currently pending and claims 1 and 11 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 3 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

       Priority

4.	Priority claimed from its parent application date.

     Drawings

5.	The drawings filed on 3 September 2020 are accepted by the examiner. 

                                Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-11 and 13-20 are rejected 35 U.S.C §102 (a) as being anticipated by applicant admitted prior art, IDS, Tuli et al.  (US Publication No. 20190012441 ), hereinafter Tuli.  

Regarding claim 1: 
receiving, by a first device, a request to unlock a portion of the first device's capabilities (Tuli, ¶36).
receiving, via one or more inputs of the first device, a first authentication parameter and a second authentication parameter, wherein the second authentication parameter comprises a background element (Tuli, ¶86, 19).
determining, using a first machine learning model, that the first authentication parameter matches a first baseline parameter (Tuli, ¶21, 30).
determining, using a second machine learning model, that the second authentication parameter matches a second baseline parameter (Tuli, ¶36).
determining, based on the first authentication parameter matching the first baseline parameter and based on the second authentication parameter matching the second baseline parameter, that an unlock condition has been satisfied (Tuli, ¶18-19).
and unlocking, based on a determination that the unlock condition has been satisfied, the portion of the first device's capabilities (Tuli, ¶18).

Regarding claim 3:
wherein the first authentication parameter comprises a biometric identifier (Tuli, ¶86).
Regarding claim 4:
wherein the background element comprises at least one of: a background associated with a location; a background image; an ambient sound; or an orientation of the first device (Tuli, ¶86).
Regarding claim 5:
comprising: receiving a lock command, wherein the lock command comprises a definition of the unlock condition (Tuli, ¶39).
Regarding claim 6:
wherein the determining that the unlock condition has been satisfied comprises: determining that a first geographic location of the first device corresponds to a second geographic location defined in the unlock condition (Tuli, ¶27).
Regarding claim 7:
wherein the determining that the unlock condition has been satisfied comprises: determining that a current time corresponds to a time range defined in the unlock condition (Tuli, ¶41).
Regarding claim 6:
wherein the one or more inputs of the first device comprise at least one of: a microphone; or an image capture device (Tuli, ¶86).
Regarding claim 9:
comprising: defining the unlock condition by selecting a first authentication parameter and a second authentication parameter as authentication factors (Tuli, ¶36).
Regarding claim 10:
comprising: requesting a username and password in response to the request to unlock the portion of the first device's capabilities (Tuli, ¶18).
receiving a username and password (Tuli, ¶19).
and receiving the first authentication parameter and the second authentication parameter in response to a verification of the username and password (Tuli, ¶38).
Regarding claim 11:
defining, by a first device, a plurality of features for unlocking a portion of the first device's capabilities (Tuli, ¶39).
training a machine learning model to recognize a first feature and a second feature (Tuli, ¶21).
defining, based on training the machine learning model to recognize the first feature and the second feature, an unlock condition, wherein the unlock condition comprises authenticating the first feature and the second feature (Tuli, ¶25).
and locking, based on defining the unlock condition, the portion of the first device's capabilities (Tuli, ¶19)
Regarding claim 13:
wherein the first feature comprises a biometric identifier of a user (Tuli, ¶86).
Regarding claim 14: 
wherein the second feature comprises at least one of: a background associated with a location; a background image; an ambient sound; or an orientation of the first device (Tuli, ¶86).

Regarding claim 15:
wherein the training a machine learning model to recognize the first feature comprises: obtaining, via one or more input devices, the first feature; and generating a first baseline feature vector of the first feature (Tuli, ¶21).
Regarding claim 16: 
wherein the training a machine learning model to recognize the second feature comprises: obtaining, via the one or more input devices, the second feature; and generating a second baseline feature vector of the second feature (Tuli, ¶25).
Regarding claim 17: 
wherein the defining the unlock condition comprises: defining a geographic location where the first device may be unlocked (Tuli, ¶27).
Regarding claim 18: 
wherein the defining the unlock condition comprises: defining a time range for when the first device may be unlocked (Tuli, ¶21, 41).
Regarding claim 19: 
wherein the machine learning model comprises at least one of: a convolutional neural network; a recurrent neural network; a recursive neural network; a gated recurrent unit (GRU) network; an unsupervised pre-trained network; or a space invariant artificial neural network (Tuli, ¶24).
Regarding claim 20: 
wherein the training the machine learning model to recognize the first feature and the second feature uses at least one of: back propagation; transfer learning; stochastic gradient descent; learning rate decay; dropout; max pooling; batch normalization; long short-term memory; or skip-gram (Tuli, ¶21).25).

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C §103 as being unpatentable over Tuli and in view of Das et al. (US Publication No. 20160180068), hereinafter Das. 

Regarding claim 2:
Tuli does not explicitly suggest, wherein the unlocking the first device comprises: decrypting a storage medium associated with the first device; however, in a relevant art Das discloses this limitation (Das, ¶61).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of using machine learning of multi-factor authentication element of Tuli with the use of encryption disclosed in Das to prevent access by unauthorized user/software, stated by Das at para.29.

Regarding claim 12:
Tuli does not explicitly suggest, wherein locking the portion of the first device's capabilities comprises: encrypting a storage medium associated with the first device; however, in a relevant art Das discloses this limitation (Das, ¶61).
Same motivation for combining the respective features of Tuli and Das applies herein, as discussed in the rejection of claim 2.



Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890